Exhibit 10.3
 
[mipslogo.gif]
 
 
March 10, 2010
 
 
 
Ravikrishna Cherukuri
 
Dear Ravi,
 
Subject to authorization and approval of the Board of Directors of MIPS
Technologies, Inc., (“MIPS”) we will be pleased to offer you the position of
Vice President of Engineering reporting to me, subject to the terms and
conditions contained herein.  This offer includes a base salary of $290,000
annualized, paid bi-weekly.  You will also be eligible to participate in the
MIPS Technologies, Inc. Performance-Based Bonus Plan for Executives (“Bonus
Plan”) with a target of 40% of base salary earned in a fiscal year and an upside
to 80% of base salary earned, subject to pay out in accordance with the terms of
the Bonus Plan, which includes a multiplier between zero and two based on the
company’s achievement against the financial plan.    Your total “target” cash
compensation annualized will be $406,000 with a potential upside which could
bring your actual total annualized compensation up to $522,000.
 
Additionally, your Employee Benefits Plan will include Medical, Dental,
Life/AD&D/LTD and Vision insurance plans, 401(k), Non-Qualified Deferred
Compensation Plan, Flex Spending Accounts, Employee Stock Purchase Plan,
Vacation and Holiday Pay.     
 
Subject to authorization and approval of the Board of Directors of MIPS
Technologies, Inc., the terms of the applicable stock option plan and award
documents, and compliance with all applicable federal and state securities laws,
you will be granted an option to purchase 250,000 shares of MIPS Technologies,
Inc. common stock.  The grant date and per share exercise price for new hire
option grants is set by the Committee designated by the Board of Directors to
administer the applicable stock plan.  Currently, new hire options are granted
on the last Thursday of each month (“Grant Date”) and are priced using the
market closing price on that date.   Unless otherwise notified, your option will
be granted either on the Grant Date immediately following your start date,
provided you commenced your employment on or before the Monday preceding that
Grant Date, or on the Grant Date in the following month. Specific terms and
conditions will be included in the definitive stock option award documents and
will include your right to purchase your shares according to a vesting
schedule.  The vesting schedule will provide for one-third of the total shares
to become vested 12 months from your grant date with 1/36th of the total shares
vesting each month thereafter for the remaining 24 months.  Unless earlier
terminated, your option may be exercised only during a term of seven (7) years
from your


 
 
 
[letterhead.gif]
 
 
 

--------------------------------------------------------------------------------

 


grant date and may be exercised during such term only in accordance with the
terms of the plan and the definitive award documents.
 
In accordance with the requirements of the Immigration Reform and Control Act of
1986, you are required to provide verification of your identity and legal right
to work in the United States.
 
You may accept this position by signing below and returning a signed copy to
MIPS Human Resources by Friday, March 12, 2010
 
The team and I are looking forward to you joining us and making a major
contribution to the success of MIPS.
 
Sincerely,
 
/s/ SANDEEP VIJ
 
Sandeep Vij
President & Chief Executive Officer
MIPS Technologies, Inc.

--------------------------------------------------------------------------------



I accept this offer of employment with the understanding that it is not an
employment contract.  I understand that my employment with the company is not
for any fixed term and constitutes at-will employment in which either I or the
company may terminate at any time, for any reason, with or without notice. I
also understand that upon commencement of employment, I will be expected to sign
the Confidential Information and Inventions Agreement. The provisions stated in
the offer of employment supersede all prior discussions and negotiations, and no
other writing published by the company is intended to modify the presumptions of
at-will employment status.
 
 
/s/ RAVIKRISHNA
CHERUKURI                                               3/10/10            
Employee
Signature                                                                             Today’s
Date
 
 
3/10/10                
Start Date
 